Exhibit 10.3

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is entered into as of
this 27th day of July, 2009 (“Effective Date”), by and between BMR-3450 MONTE
VILLA PARKWAY LLC, a Delaware limited liability company (“Landlord,” as
successor-in-interest to Phase 3 Science Center LLC (“Original Landlord”)), and
MDRNA, INC., a Delaware corporation (“Tenant,” as successor-in-interest to
Nastech Pharmaceutical Company Inc. (“Original Tenant”)).

RECITALS

A. WHEREAS, Original Landlord and Original Tenant entered into that certain
Lease dated as of April 23, 2002, as amended by that certain First Amendment to
Lease dated as of July 1, 2003, that certain Second Amendment to Lease dated as
of January 29, 2004, and that certain Third Amendment to Lease (“Third
Amendment”) dated as of March 5, 2009 (collectively, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 3450 Monte
Villa Parkway in Bothell, Washington (the “Building”);

B. WHEREAS, Landlord and Tenant desire to terminate the Lease with respect to
certain portions of the Premises; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Fourth Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.

2. Premises. The “Premises”, as described in Section 1.1 of the Lease and
depicted on Exhibit C to the Lease, are hereby amended to mean that certain
space containing approximately thirty-one thousand eight hundred ninety-two
(31,892) square feet as depicted on the schematic attached hereto as
“Exhibit C Fourth Amendment”, which supersedes and replaces the Exhibit “C”
attached to the Lease. Landlord shall be responsible for demising the amended
Premises from the remainder of the Building at Landlord’s sole cost and expense;
provided, however, Landlord shall not be responsible to Tenant for any loss or
damage resulting therefrom to the amended Premises or any personal property
located therein, other than to the extent arising from the gross negligence or
willful misconduct of Landlord; and provided further that Tenant shall not be
required, upon the surrender of the Premises at the expiration or earlier
termination of the Term, for the repair or reverting of the work done in so
demising the amended Premises. Effective as of the Effective Date, the term
“Premises,” as used in the Lease, shall refer to the Premises as modified by
this Fourth Amendment.



--------------------------------------------------------------------------------

3. Rentable Area. The Rentable Area of the Premises is hereby reduced by
nineteen thousand one hundred eight (19,108) square feet from fifty-one thousand
(51,000) square feet to thirty-one thousand eight hundred ninety-two
(31,892) square feet.

4. Basic Annual Rent. Effective as of July 1, 2010, Basic Annual Rent shall be
increased by Eight Thousand Five Hundred Seventy-Three Dollars ($8,573) per
month (based on approximately Twenty-Seven Cents ($0.27) per rentable square
foot of the amended Premises per month) from Ninety-Six Thousand Seven Hundred
Sixty-Six and 26/100s Dollars ($96,766.26) for a total of One Hundred Five
Thousand Three Hundred Thirty-Nine and 26/100s Dollars ($105,339.26) (based on a
total of Three and 30/100s Dollars ($3.30) per rentable square foot of the
amended Premises per month), subject to increase as set forth in Section 6.1 of
the Lease.

5. Pro Rata Share. Sections 2.1.4 and 7.3(a) of the Lease are hereby amended to
provide that Tenant’s Pro Rata Share is decreased from one hundred percent
(100%) to sixty-two and fifty-three one hundredths percent (62.53%) of the
Project.

6. Parking. The first sentence of Section 15.3 of the Lease is amended to read
as follows: “As an appurtenance to the Premises, Tenant, and its employees and
invitees, shall be entitled to use without charge Tenant’s Pro Rata Share of the
Project parking facilities, equal to two and four tenths spaces (2.4) per one
thousand (1,000) rentable square feet on an un-reserved and un-assigned basis,
less Tenant’s Pro Rata Share of required handicap parking spaces serving the
Project.”

7. Maintenance Obligations. Section 2 of the Third Amendment is hereby amended
as follows: Notwithstanding anything in the Lease to the contrary, Landlord
hereby agrees to: (a) maintain and repair the roof; the exterior of the
Building; the landscaping; the parking lot; the elevator; and the HVAC,
electrical, plumbing, security, exterior generator, fire sprinkler (including
related alarms) systems, and other building systems including the RODI water
system and air compressor systems serving the Premises, (b) wash the outside
windows of the Building, (c) supply regular janitorial service for the Premises,
including refuse removal, (d) maintain one (1) small Millipore water system, one
(1) large glass washer located within the Premises, and (e) supply the following
utilities to the Premises for the period of time that Tenant is not actively
conducting business in the Premises: phones for the elevators and alarms, water,
sewer, gas and electricity (collectively the “Maintenance Obligations”), the
cost of which shall be paid by Tenant as Additional Rent, except as abated by
Section 6 to the Third Amendment. For avoidance of doubt, Landlord shall not be
responsible to maintain the autoclave, any vacuum pumps, nitrogen, or any
cubicles or furniture.

8. Lender’s Consent. This Fourth Amendment shall be of no force or effect unless
and until Landlord gives Tenant written confirmation that Landlord has obtained
the consent of Landlord’s lender or lenders to this Fourth Amendment. Tenant
shall pay all costs incurred by Landlord in obtaining the consent of Landlord’s
lender(s), including, without limitation, reasonable attorneys’ fees (not to
exceed $10,000).

 

2



--------------------------------------------------------------------------------

9. No Surrender or Acceptance; No Waiver. Nothing in this Fourth Amendment shall
be construed as a surrender of the Premises by Tenant or an acceptance of the
Premises by Landlord and, except with regard to its performance of the
Maintenance Obligations, Landlord is not waiving any rights it may have under
the Lease, at law or in equity. Except as explicitly stated in this Fourth
Amendment, the Lease remains unmodified and in full force and effect, including,
without limitation, Tenant’s obligations to pay Rent as amended hereby and to
ultimately surrender the Premises to Landlord at the expiration or earlier
termination of the Term in the condition required by the Lease.

10. Broker. Each of Landlord and Tenant represents and warrants that it has not
dealt with any broker or agent in the negotiation for or the obtaining of this
Fourth Amendment and agrees to indemnify, defend and hold the other harmless
from any and all cost or liability for compensation claimed by any such broker
or agent employed or engaged by it or claiming to have been employed or engaged
by it.

11. No Default. Each of Landlord and Tenant represents, warrants and covenants
that, to the best of its knowledge, Landlord and Tenant are not in default of
any of their respective obligations under the Lease and no event has occurred
that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

12. Effect of Amendment. Except as modified by this Fourth Amendment, the Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. Each
party agrees to pay its own costs and expenses (including legal fees) incurred
in connection with this Fourth Amendment except as stated in Section 8. The
covenants, agreements, terms, provisions and conditions contained in this Fourth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Fourth Amendment and the Lease, the terms herein contained shall supersede
and control the obligations and liabilities of the parties. From and after the
date hereof, the term “Lease” as used in the Lease shall mean the Lease, as
modified by this Fourth Amendment.

13. Miscellaneous. This Fourth Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Fourth Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.

14. Counterparts. This Fourth Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Fourth
Amendment.

LANDLORD:

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

 

By:

 

/s/    Kevin M. Simonsen

Name:   Kevin M. Simonsen Title:   VP, Real Estate Counsel TENANT:

MDRNA, INC.,

a Delaware corporation

By:

 

/s/    Bruce R. York

Name:

  Bruce R. York

Title:

  V.P. Finance, Chief Accounting Officer and Secretary



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE

CERTIFICATE OF ACKNOWLEDGMENT

State of California

County of San Diego

On July 27th 2009, before me, Christy Bartlett, Notary Public

personally appeared Kevin M. Simonson

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Christy D Bartlett     Christy D Bartlett Signature of Notary Public    
Comm #1614771     NOTARY PUBLIC —  CALIFORNIA SAN DIEGO COUNTY     Commission
Expires Nov 16, 2009    

ACKNOWLEDGEMENT

 

STATE OF _Washington_    §    § COUNTY OF _Snohomish        §

On      July 27, 2009     , before me, a Notary Public in and for said state,
personally appeared      Bruce R. York     , personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, in that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS my hand and official seal.

 

/s/    Kelli J. Endreson

Kelli J. Endreson , Notary Public My Commission Expires: 12/20/2011



--------------------------------------------------------------------------------

EXHIBIT C FOURTH AMENDMENT

PREMISES